Second AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Second Amended and Restated Registration Rights Agreement (this
“Agreement”) is made and entered into as of September 16, 2011, by and between
OptimizeRx Corporation, a Nevada corporation (the “Company”), and Vicis Capital
Master Fund, a sub-trust of Vicis Capital Series Master Trust, a unit trust
organized and existing under the laws of the Cayman Islands (“Vicis”).
Physicians Interactive Inc., a Delaware corporation (“PI”), which was a party to
the Prior Agreement (as defined below), is not a party to this Agreement
pursuant to that certain Termination Agreement and Release by and among the
Company, OptimizeRx Corporation , a Michigan corporation, Vicis, Physicians
Interactive Holdings, LLC, a Delaware limited liability corporation, and PI
dated of even date herewith (the “Termination and Release”). This Agreement
amends and restates the Prior Agreement.

 

WHEREAS, in connection with the purchase by Vicis of shares of Series B
Convertible Preferred Stock, par value $0.001 per share, of the Company (the
“Series B Preferred Stock”) pursuant to the Securities Purchase Agreement, dated
as of June 4, 2010, by and between the Company and Vicis (the “Series B Purchase
Agreement”), the Company and Vicis entered into the Registration Rights
Agreement, dated as of June 4, 2010 (“the Original Agreement”).

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated October 5, 2010,
between the Company and PI, the Company, PI and Vicis entered into a Second
Amended and Restated Registration Rights Agreement amending and restating the
Original Agreement (the “Prior Agreement”).

 

WHEREAS, pursuant to the Securities Purchase Agreement, dated of even date
herewith (the “September Purchase Agreement”), Vicis has agreed to purchase
additional shares of Series B Preferred Stock and additional warrants to
purchase Common Stock of the Company.

 

WHEREAS, Vicis’s obligation to consummate the transactions contemplated by the
September Purchase Agreement is conditioned upon the execution and delivery of
this Agreement.

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Purchase Agreement, the Company and Vicis each desire to amend and restate
the Prior Agreement in its entirety to remove PI as a party to this Agreement
(as authorized by the Termination and Release) and make certain other changes
with respect to the rights granted thereunder, as set forth herein.

NOW THEREFORE, in consideration of the foregoing and of the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

 

“Agreement” means this Agreement, as the same may be amended or supplemented
from time to time in accordance with the terms hereof.

 

“Affiliate(s)” has the meaning set forth in Rule 144.

 

“Additional Effectiveness Deadline” has the meaning set forth in Section 2(b) of
this Agreement.

 

“Additional Filing Deadline” has the meaning set forth in Section 2(b) of this
Agreement.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the common shares of the Company, $0.001 par value per
share.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Shares.

 

“Effective Date” means the date that a Registration Statement filed pursuant to
Section 2(a) or Section 2(b), as applicable, is first declared effective by the
Commission.

 

“Effectiveness Deadline” means, as applicable, the Initial Effectiveness
Deadline and any Additional Effectiveness Deadline.

 

“Effectiveness Period” has the meaning set forth in Section 2(a) of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Filing Deadline” has the meaning set forth in Section 2(b) of this Agreement.

 

“Grace Period” has the meaning set forth in Section 4(g) of this Agreement.

 

“Holders” means those Persons designated as “Holders” on the signature pages
hereof and their respective successors and assigns.

 

“Indemnified Party” has the meaning set forth in Section 6(c) of this Agreement.

 

“Indemnifying Party” has the meaning set forth in Section 6(c) of this
Agreement.

2

 

“Initial Effectiveness Deadline” has the meaning set forth in Section 2(a) of
this Agreement.

 

“Initial Filing Deadline” has the meaning set forth in Section 2(a) of this
Agreement.

 

“Losses” has the meaning set forth in Section 6(a) of this Agreement.

 

“Person” means any individual, partnership, corporation, limited liability
company, incorporated or unincorporated association, trust, joint venture,
unincorporated organization, joint stock company, governmental unit or other
entity of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 3(a) of this Agreement.

 

“Piggyback Registration” has the meaning set forth in Section 3(a) of this
Agreement.

 

“Preferred Shares” means shares of the Series B Preferred Stock held by a
Holder.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or 430B promulgated under the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means (i) the Shares (as hereinafter defined); and (ii)
shares of Common Stock issued as dividends on the Series B Preferred Stock or
the Shares.

 

“Registration Statement” means collectively: (i) the initial registration
statement which is required to register the resale of the Registrable Securities
pursuant to Section 2(a), and (ii) each additional registration statement, if
any, contemplated by Section 2(b), and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

3

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Series B Preferred Stock” has the meaning set forth in the Recitals.

 

“Series B Warrant” means the Series B Warrants to purchase shares of Common
Stock issued to Vicis pursuant to the Series B Purchase Agreement and the
September Purchase Agreement.

 

“Shares” means the Conversion Shares and the Warrant Shares.

 

“Unregistered Registrable Securities” has the meaning set forth in Section 2(b)
of this Agreement.

 

“Underwritten Offering” means a registration in which securities of the Company
are sold to an underwriter for reoffering to the public.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“Warrants” means the Series B Warrant.

 

2. Demand Registration Rights.

 

(a) Initial Filing & Effectiveness Deadlines.

 

(i) If, at any time and from time to time after the effectiveness of this
Agreement, any Holder or group of Holders shall deliver a written request to the
Company (a “Registration Request”) containing the matters set forth in the next
following sentence, the Company shall within 30 days of receiving such request
file with the Commission (an “Initial Filing Deadline”) a Registration Statement
for an offering on a continuous or delayed basis pursuant to Rule 415 covering
the resale of Registrable Securities held by the requesting Holder or Holders;
provided that any such Registration Request which relates solely to the
registration of Conversion Shares shall require the written request of a Holder
or group of Holders owning at least 75% of the Registrable Securities (including
all Registrable Securities underlying the Preferred Shares and the Warrants).
Each Registration Request shall certify the following (i) the number of
Registrable Securities held by the Holder making such Registration Request; and
(ii) if less than all, the number of Registrable Securities of the requesting
Holder to be covered by the Registration Statement. The requesting Holder shall
give notice to the other Holders of its Registration Request at the same time as
the requesting Holder delivers the request to the Company; and the other Holders
shall have the right to include any or all of their Registrable Securities on
such Registration Statement if it or they provide the Company with the necessary
information regarding such Holder and the applicable Registrable Securities to
be included in the Registration Statement within 10 Business Days of such
request, subject to Section 2(c). Subject to the agreement of the Holders
registering Registrable Securities, the Company shall also have the right to
include any of its securities on such Registration Statement, subject to Section
2(c).

4

 

 

(ii) The Company shall use its best efforts to cause any Registration Statement
filed in response to a request pursuant to Section 2(a)(i) to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than the earlier of:

 

(A) 180 days after the Initial Filing Deadline, and

 

(B) the twentieth Business Day following the date on which the Company is
notified by the Commission that the Registration Statement filed pursuant to
Section 2(a)(i) will not be reviewed or is no longer subject to further review
and comments (an “Initial Effectiveness Deadline”), and shall use its best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earliest of:

 

(i) the date when all Registrable Securities covered by the Registration
Statement have been sold;

 

(ii) the date when all Registrable Securities have been sold pursuant to Rule
144;

 

(iii) the date when all Registrable Securities covered by the Registration
Statement may be sold without restriction pursuant to Rule 144, as determined by
counsel to the Company pursuant to a written opinion letter to such effect, upon
receipt by the Holders of a notice from the Company stating that the Company
will deliver certificates without restrictive legends upon surrender by the
Holders of the existing certificates along with appropriate seller’s and
broker’s representation letters;

 

(iv) the date two years after the date that the Registration Statement is
declared effective by the Commission; or

 

(v) the date when all Registrable Securities cease to be outstanding (together,
the “Effectiveness Period”).

 

(b) Possible Subsequent Registration. If the Commission does not permit all of
the Registrable Securities to be included in the Registration Statement
initially filed pursuant to Section 2(a)(i) as a result of the Commission’s
application of Rule 415, then the Company shall prepare and file as soon as
possible after the date on which the Commission indicates as being the first
date or time that such filing may be made (which shall be the later of sixty
(60) days following the sale of substantially all of the Registrable Securities
included in such initial Registration Statement or six months following the
Effective Date of such initial Registration Statement), but in any event by the
10th Business Day following such date or, in the event the Commission does not
so indicate, no later than six months after the Effective Date of the
Registration Statement filed pursuant to Section 2(a)(i) (an “Additional Filing
Deadline” and, together with an Initial Filing Deadline, a “Filing Deadline”),
an additional Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous or delayed basis pursuant
to Rule 415. The Company shall use its best efforts to cause each such
Registration Statement to be declared effective under the Securities Act as soon
as possible but, in any event, no later than 90 days following the date on which
the Company becomes aware that such Registration Statement is required to be
filed under this Agreement (an “Additional Effectiveness Deadline” for such
Registration Statement), and shall use its best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the Effectiveness Period. To the extent the staff of the Commission does not
permit all of the Registrable Securities that have not yet been covered on an
effective Registration Statement (the “Unregistered Registrable Securities”) to
be registered on such additional Registration Statement, the Company shall file
one or more additional Registration Statements successively trying to register
on each such successive Registration Statement the maximum number of
Unregistered Registrable Securities permitted by the Commission until all of the
Registrable Securities have been registered with the Commission, subject to any
subsequent Filing Deadline and subsequent Effectiveness Deadline and in
accordance with the agreements of the Company contained in this Section 2(b). In
the event that on the filing date of the applicable additional Registration
Statement, the Company’s financial statements would be “stale” (more than 135
days old), the Company shall have ten (10) days from the date that the
applicable financial statements are filed with the Commission as part of a 10-K
or 10-Q filing to file such additional Registration Statement.

5

 

 

(c) Allocation of Registrable Securities in Registration Statement. The initial
number of Registrable Securities included in any Registration Statement and any
increase in the number of Registrable Securities included therein shall be
allocated pro rata among the Holders (based on the number of Registrable
Securities held by each Holder), and any securities of the Company to be
included in such Registration Statement at the time the Registration Statement
covering such initial number of Registrable Securities or increase thereof is
filed with the Commission. In the event that a Holder sells or otherwise
transfers any of such Holder’s Registrable Securities, each transferee shall be
allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
Registrable Securities included in a Registration Statement which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Holders, pro
rata based on the number of Registrable Securities then held by such Holders
which are covered by such Registration Statement.

 

(d) Holder Cooperation. Each Holder hereby agrees:

 

(i) to cooperate with the reasonable requests of Company in connection with the
preparation and filing of any Registration Statement hereunder by providing the
Company with information regarding such Holder which was requested by the
Company in writing in order to effect the registration of such Holder’s
Registrable Securities, including if requested, a statement as to (i) the
identity of the beneficial owner of the Registrable Securities, (ii) the number
of Registrable Securities beneficially owned by such Holder and any Affiliate
thereof and (iii) the intended method of distribution of such Registrable
Securities included in such Registration Statement, unless such Holder has
notified the Company in writing of such Holder’s election to exclude all of such
Holder’s Registrable Securities from such Registration Statement; and

 

(ii) upon receipt of a notice from the Company of the occurrence of any event of
the kind described in Section 4(h)(iii) such Holder will discontinue disposition
of such Registrable Securities under the Registration Statement until such
Holders’ receipt of the copies of the supplemented Prospectus and/or amended
Registration Statement or until it is advised in writing by the Company that the
use of the applicable Prospectus may be resumed.

 

3. Piggyback Registration Rights.

 

(a) Right to Piggyback. If at any time, and from time to time, the Company
proposes to file a registration statement under the Securities Act with respect
to an offering of any class of equity or equity-linked securities of the Company
(other than a registration statement (i) on Form S-4, Form S-8 or in each case
any successor forms thereto, (ii) in respect of a dividend reinvestment or
similar plan for shareholders of the Company or (iii) filed in connection with
an offering made solely to existing shareholders or employees of the Company),
whether or not for its own account, then the Company will give written notice
(the “Piggyback Notice”) of such proposed filing to the Holders at least 30 days
before the anticipated filing date. Such notice will offer the Holders the
opportunity to register such amount of Registrable Securities as each Holder may
request on the same terms and conditions as the proposed registration that gave
rise to the Piggyback Notice (a “Piggyback Registration”). The Company will
include in each Piggyback Registration all Registrable Securities for which the
Company has received written requests from Holders for inclusion within ten
Business Days after delivery of the Piggyback Notice, subject to Section 3(b).

 

(b) Priority on Piggyback Registrations. If the Piggyback Registration is an
Underwritten Offering, the Company will cause the managing underwriter of that
proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Registration to include all such
Registrable Securities on the same terms and conditions as any similar
securities, if any, of the Company or any other applicable selling
securityholder. The right of any Holder to participate in any such Underwritten
Offering shall be conditioned on such Holder’s entering into an underwriting
agreement in customary form with the underwriter or underwriters selected by the
Company. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such Underwritten Offering advises the Company and the selling
Holders in writing that, in its good faith determination, the total amount of
securities that the Company and the Holders propose to include in such offering
is such as to materially and adversely affect the success of such Underwritten
Offering or that if the managing underwriter of an Underwritten Offering under
this Section 3(b) advises the Company and such Holders in writing that the total
number of shares requested to be included in such registration exceeds the
number of shares of Common Stock which can be sold in such offering or that the
success or pricing of the offering would be materially and adversely affected by
the inclusion of all of the shares of Common Stock requested to be included,
then:

 

(i) if such Piggyback Registration is a primary registration by the Company for
its own account, the Company will include in such Piggyback Registration in the
following order of priority: (A) first, the full amount of securities proposed
to be offered by the Company; (B) second, up to the full amount of securities
requested to be included in such Piggyback Registration by the Holders making
such Piggyback Request, allocated pro rata among such Holders, on the basis of
the amount of securities requested to be included therein by each such Holder;
and (C) third, any other securities requested to be included in such
registration so that the total amount of securities to be included in such
Underwritten Offering is the full amount that, in the opinion of such managing
underwriter, can be sold without materially and adversely affecting the success
of such Underwritten Offering; and

 

(ii) if such Piggyback Registration is an underwritten secondary registration
for the account of holders of securities of the Company, the Company will
include in such registration, in the following order of priority: (A) first, the
full amount of securities proposed to be included in the registration pursuant
to arrangements entered into or proposed to be entered into among the Company
and the holders of securities of the Company for whose account such underwritten
secondary registration is being undertaken; (B) second, up to the full amount of
securities requested to be included in such Piggyback Registration by the
Holders making such Piggyback Request, allocated pro rata among such Holders, on
the basis of the amount of securities requested to be included therein by each
such Holder; and (C) third, any other securities requested to be included in
such registration so that the total amount of securities to be included in such
Underwritten Offering is the full amount that, in the written opinion of such
managing underwriter, can be sold without materially and adversely affecting the
success of such Underwritten Offering.

 

6

 

(iii) If so requested (pursuant to a timely written notice) by the managing
underwriter in any Underwritten Offering, the Holders participating in such
Underwritten Offering will agree not to effect any public sale or distribution
(or any other type of sale, offer, disposition or other transaction as the
managing underwriter determines is necessary in order to effect the Underwritten
Offering) of any Common Stock or similar securities, including a sale pursuant
to Rule 144 (but excluding any Registrable Securities included in such
Underwritten Offering), during the 10 days prior to, and during (A) for an
initial public offering of Common Shares or other similar securities of the
Company, 180 days and (B) for a secondary offering of Common Shares or other
similar securities of the Company, 90 days, in each case (or such additional
period as the managing underwriter determines is necessary in order to effect
the Underwritten Offering), following, the pricing date of such Underwritten
Offering (or such longer period as may be required by the applicable
underwriting agreement). In the event of such a request, the Company may impose,
during such period, appropriate stop-transfer instructions with respect to the
Common Stock or similar securities subject to such restrictions.

 

(c) Withdrawal of Piggyback Registration.

 

(i) If at any time after giving the Piggyback Notice and prior to the effective
date of the Registration Statement filed in connection with the Piggyback
Registration, the Company determines for any reason to delay or not to register
the Piggyback Registration, the Company may, at its election, give written
notice of its determination to all Holders, and (A) in the case of a
determination not to register, will be relieved of its obligation to register
any Registrable Securities in connection with the abandoned Piggyback
Registration, without prejudice, and (B) in the case of a determination to delay
the Piggyback Registration, will be permitted to delay the registration for the
same period.

 

(ii) Any Holder of Registrable Securities requesting to be included in a
Piggyback Registration may withdraw its request for inclusion by giving written
notice to the Company of its intention to withdraw from that registration,
provided, however, (A) the Holder’s request must be made in writing, in the case
of an Underwritten Offering, at least five Business Days prior to the
anticipated effective date of the applicable Registration Statement, or if the
registration is not an Underwritten Offering, at least five Business Days prior
to the anticipated filing date of the applicable Registration Statement covering
the Piggyback Registration, and (B) the withdrawal will be irrevocable and,
after making the withdrawal, a Holder will no longer have any right to include
its Registrable Securities in that Piggyback Registration.

 

(iii) The Company shall be deemed to have satisfied its obligations with respect
to any Piggyback Registration to any Holder under this Section 3 notwithstanding
an election to withdraw under this Section 3(c).

 

4. Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a) Registration Statement Form. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities covered by this
Agreement, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form and (ii) undertake to register the
Registrable Securities on Form S-3 as soon as such form is available, provided
that the Company shall maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the Commission.

 

7

 

(b) Rule 424 Prospectus Filing. By 9:30 am, New York City time, on the Business
Day following the applicable Effective Date and immediately following the
preparation of a supplement to a Prospectus, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the applicable,
final Prospectus to be used in connection with resales pursuant to such
Registration Statement.

 

(c) Holder Review of Filings. Not less than ten Business Days prior to the
proposed filing of a Registration Statement or any related Prospectus or any
amendment or supplement thereto, the Company shall furnish to the Holders
complete drafts of all such documents proposed to be filed, and shall use its
best efforts to reflect in each such document such comments as the Holders shall
propose. The Company shall not file a Registration Statement or any such
Prospectus or any amendments or supplements thereto prior to correcting
information in such documents regarding a Holder to which such Holder shall
object in good faith. Each Registration Statement, as of the applicable Filing
Date, the applicable Effective Date and each day thereafter during which such
Registration Statement remains effective (including all amendments or
supplements thereto, as of their respective filing and effective dates and each
day thereafter), shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and the Prospectus contained in such Registration
Statement, as of its filing date and each day thereafter during which such
Registration Statement remains effective (including all amendments and
supplements thereto, as of their respective filing dates and each day
thereafter), shall not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d) Holder Requests for Inclusion of Information in Registration Statements &
Prospectuses. If requested by a Holder, the Company shall (i) as soon as
possible, incorporate in a prospectus supplement or post-effective amendment
such information as a Holder requests to be included therein relating to the
sale and distribution of Registrable Securities, including, without limitation,
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as possible, make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment, except that the
Company shall not be obligated to make any filings with FINRA’s Corporate
Finance Department; and (iii) as soon as possible, supplement or make amendments
to any Registration Statement if requested by a Holder holding any Registrable
Securities.

 

(e) Requirement to File Amendments and Supplements; Securities Law Compliance.
The Company shall (i) prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities if not otherwise covered by
another Registration Statement; (ii) cause each Registration Statement and the
related Prospectus to be amended or supplemented by any post-effective amendment
and any required prospectus supplement or issuer “free writing prospectus” (as
defined by Rule 405 promulgated by the Commission pursuant to the Securities
Act) as soon as possible so that such Registration Statement and Prospectus do
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein, including upon the occurrence of any event
contemplated by Section 4(h) or following a Grace Period contemplated by Section
4(g) that would require the filing of an amendment or supplement to any
Registration Statement or Prospectus to the extent that such Registration
Statement or Prospectus would not then contain a material misstatement or
omission; (iii) respond as promptly as possible to any comments received from
the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that pertains to the Holders as selling shareholders but
not any comments that would result in the disclosure to the Holders of material
and non-public information concerning the Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to any Registration Statement filed with the Commission and the
disposition of all Registrable Securities covered by each such Registration
Statement.

 

8

 

(f) Avoidance of Stop Orders, etc. Use its best efforts to avoid the issuance
of, or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(g) Grace Periods. Notwithstanding anything to the contrary herein, at any time
after the Effective Date of a Registration Statement, the Company may delay the
disclosure of material, non-public information concerning the Company the
disclosure of which at such time is not, in the good faith opinion of the board
of directors of the Company, in the best interest of the Company and, in the
opinion of counsel to the Company, otherwise required to be disclosed pursuant
to the Securities Act or the Exchange Act for a period of time not to exceed an
aggregate of 60 days in any 12 month period (any such period, a “Grace Period”);
provided, that the Company shall promptly (i) notify the Holders in writing of
the existence of material, non-public information giving rise to a Grace Period,
provided that in each notice the Company will not disclose the content of such
material, non-public information to the Holders and the date on which the Grace
Period will begin, and (ii) notify the Holders in writing of the date on which
the Grace Period ends. For purposes of determining the length of a Grace Period
above, the Grace Period shall begin on and include the date the Holders receive
the notice referred to in clause (i) and shall end on and include the later of
the date the Holders receive the notice referred to in clause (ii) and the date
referred to in such notice.

 

(h) Notices to Holders. Notify the Holders as promptly as possible of the
following:

 

(i) (A) when a Registration Statement, Prospectus, any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a review of
such Registration Statement by the staff of the Commission and whenever the
Commission comments in writing on such Registration Statement, the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as selling shareholders or to
the Plan of Distribution section of the Prospectus, but not information which
the Company believes would constitute material and non-public information; and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has become effective;

 

(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Holders as selling
shareholders or the Plan of Distribution section of the Prospectus; and

 

(iii) (A) of the issuance by the Commission of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, including
pursuant to Section 8A of the Securities Act; (B) of the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; or (C) of the occurrence of any event or passage of time (including due
to the existence of a Grace Period) that makes (I) the financial statements
included in a Registration Statement ineligible for inclusion therein or stale
under Regulation S-X or (II) the Registration Statement, as of the applicable
Filing Date, the applicable Effective Date and each day thereafter during which
such Registration Statement remains effective (including all amendments or
supplements thereto, as of their respective filing and effective dates and each
day thereafter), contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and the Prospectus contained in such Registration Statement, as
of its filing date and each day thereafter during which such Registration
Statement remains effective (including all amendments and supplements thereto,
as of their respective filing dates and each day thereafter), contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

9

 

(i) Delivery of Copies to Holders.

 

(i) Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished or incorporated
by reference) promptly after the filing of such documents with the Commission;
provided, that the Company shall have no obligation to provide any document
pursuant to this clause that is available on the EDGAR system.

 

(ii) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may request. The Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(j) Blue Sky. Prior to any public offering of Registrable Securities, use its
best efforts to register or qualify or cooperate with the selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities, Blue Sky or other laws of such jurisdictions or
governmental authorities or agencies within or outside the United States as any
Holder may in writing request, and to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or subject the Company to any material tax or other material expense
in any such jurisdiction where it is not then so subject.

 

(k) Certificates. Cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates shall be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.

 

(l) Notices to Transfer Agent, Etc. Within ten Business Days after a
Registration Statement which covers Registrable Securities is declared effective
by the Commission, or the Registrable Securities of such Holder are otherwise
freely transferable pursuant to Rule 144, the Company shall deliver to the
transfer agent for such Registrable Securities confirmation. The Company shall
cause its transfer agent to deliver unlegended shares of Common Stock or
Registrable Securities, as the case may be, to a transferee of a Holder in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale and the Company has delivered the
confirmation.

 

10

 

(m) Exchange Act Filings. The Company shall timely file with the Commission (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company pursuant to Section
13(a) or 15(d) of the Exchange Act. The Company will take such further action as
any Holder may request, all to the extent required from time to time to enable
such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
promulgated under the Securities Act.

 

5. Registration Expenses.

 

All fees and expenses incident to the Company’s performance of its obligations
under this Agreement (excluding any underwriting discounts selling commissions
and share transfer taxes) shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation and whether or not this Agreement is terminated, (i) all registration
and filing fees (including, without limitation, fees and expenses with respect
to (A) applications and filings required to be made with the trading market, if
any, on which the Common Stock is then listed for trading, and (B) compliance
with applicable state or non-U.S. securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is requested by any of the Holders included in the Registration
Statement), (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, and (v) fees and
expenses of all other Persons or firms retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement.

 

6. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, managers, partners, members, shareholders, agents, brokers,
investment advisors and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, costs of preparation and attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
(i) any violation of securities laws or untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that such
untrue statements or omissions are based solely upon information regarding such
Holder or such other Indemnified Party furnished in writing to the Company by
such Holder expressly for use therein, or (ii) such Holder’s enforcement of the
indemnification rights provided for in this Section 5(a). The Company shall
notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware in connection with the transactions
contemplated by this Agreement.

 

11

 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents and employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses (as determined
by a court of competent jurisdiction in a final judgment not subject to appeal
or review or a judgment not appealed in the requisite time period), as incurred,
arising solely out of or based solely upon any untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in the Registration Statement or such Prospectus. Notwithstanding
anything to the contrary contained herein, each Holder shall be liable under
this Section 5(b) for only that amount as does not exceed the net proceeds to
such Holder as a result of the sale of Registrable Securities pursuant to such
Registration Statement.

 

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party promptly shall notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall be entitled to assume the defense thereof, including the employment
of counsel reasonably satisfactory to the Indemnified Party and the payment of
all fees and expenses incurred in connection with defense thereof; provided,
that the failure of any Indemnified Party to give such notice shall not relieve
the Indemnifying Party of its obligations or liabilities pursuant to this
Agreement, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have proximately and
materially adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such parties shall have been advised by counsel
that a conflict of interest is likely to exist if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending or
threatened Proceeding in respect of which any Indemnified Party is a party and
indemnity has been sought hereunder, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

 

12

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Business Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnified Party shall reimburse all such fees
and expenses to the extent it is finally judicially determined that such
Indemnified Party is not entitled to indemnification hereunder).

 

(d) Contribution. If a claim for indemnification under Section 6(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other hand in connection with the actions, statements or omissions
that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 6(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 6 was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to indemnification or
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any other liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

13

 

7. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, the nonbreaching parties, in addition to
being entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of their
rights under this Agreement. The Company and each Holder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.

 

(b) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has, as of the date hereof entered into and currently in effect, nor shall the
Company or any of its subsidiaries, on or after the date of this Agreement,
enter into any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders in this Agreement or otherwise conflicts
with the provisions hereof. Except as disclosed in the Schedules to the Purchase
Agreement, neither the Company nor any of its subsidiaries has previously
entered into any agreement currently in effect granting any registration rights
with respect to any of its securities to any Person. Without limiting the
generality of the foregoing, without the written consent of the Holders of a
majority of the then-outstanding Series B Preferred Stock, the Company shall not
grant to any Person the right to request the Company to register any securities
of the Company under the Securities Act unless the rights so granted are subject
in all respects to the prior rights in full of the Holders set forth herein, and
are not otherwise in conflict with the provisions of this Agreement.

 

(c) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
75% of the Registrable Securities outstanding (including all Registrable
Securities underlying the Preferred Shares and the Warrants); provided, that
this Agreement may not be amended, and no provision hereof may be waived, in
each case, in any way which would adversely affect the rights of any Holder in a
manner disproportionate to any adverse effect such amendment or waiver would
have on the rights of the other Holders, without also the written consent of the
such Holder.

 

(d) Notices. Any notice, demand, request, waiver or other communication required
or permitted to be given hereunder shall be in writing and shall be effective
(a) upon hand delivery, telecopy or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

14

 

 

If to the Company:

OptimizeRx Corporation

407 Sixth Street

Rochester, MI 48307

Attention: H. David Lester

Phone: (248) 651-6558

Fax: (248) 651-6748

 

 

with copies (which shall not constitute notice) to:

Cane Clark, LLP

3273 E. Warm Springs Rd.

Las Vegas, NV 89120

Attention: Scott Doney, Esq.

Phone: (702) 312-6255

Fax: (702) 944-7100

 

 

If to Vicis:

Vicis Capital Master Fund

445 Park Avenue, Suite 1901

New York, New York 10022

Attention: Shad Stastney

Tel No.: (212) 909-4600

Fax No.: (212) 909-4601

with copies (which shall not constitute notice) to:

Quarles & Brady LLP

411 East Wisconsin Avenue, Suite 2040

Milwaukee, Wisconsin 53202

Attention: Hoyt R. Stastney

Tel No.: (414) 277-5143

Fax No.: (414) 978-8968

Any party hereto may from time to time change its address for notices by giving
at least ten days written notice of such changed address to the other party
hereto.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns and shall
inure to the benefit of each Holder and its successors and assigns. The Company
may not assign this Agreement or any of its rights or obligations hereunder
without the prior written consent of each Holder. Vicis may assign its rights
hereunder in the manner and to the Persons as permitted under the September
Purchase Agreement.

 

(f) Assignment of Registration Rights. The rights of each Holder hereunder,
including the right to have the Company register for resale Registrable
Securities in accordance with the terms of this Agreement, shall be
automatically assignable by each Holder to any Person that is a transferee or
assignee of all or a portion of the Preferred Shares, the Warrants or the
Registrable Securities if: (i) the Holder agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company within a reasonable time after such assignment, (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) following such transfer or assignment the further
disposition of such securities by the transferee or assignees is restricted
under the Securities Act and applicable state securities laws, (iv) at or before
the time the Company receives the written notice contemplated by clause (ii) of
this Section, the transferee or assignee agrees in writing with the Company to
be bound by all of the provisions of this Agreement, and (v) such transfer shall
have been made in accordance with the applicable requirements of the September
Purchase Agreement. The rights to assignment shall apply to the Holders’ (and to
subsequent) successors and assigns.

 

15

 

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 

(h) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted. The Company and the Holders agree that
venue for any dispute arising under this Agreement will lie exclusively in the
state or federal courts located in the state of New York, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that New York is not the proper venue. The Company and the Holders irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
New York. The Company and the Holders consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 7(k) shall affect or limit any right to serve
process in any other manner permitted by law. The Company and the Holders hereby
agree that the prevailing party in any suit, action or proceeding arising out of
or relating to this Agreement shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party. The Company agrees to pay all costs
and expenses of enforcement of the Series B Purchase Agreement and September
Purchase Agreement, and all agreements, documents and instruments executed
and/or delivered in connection therewith, including, without limitation,
reasonable attorneys’ fees and expenses. The parties hereby waive all rights to
a trial by jury.

 

(i) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

(j) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable in any respect,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their reasonable
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(k) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

16

 

 

(l) Shares Held by the Company and its Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its Affiliates
(other than any Holder or transferees or successors or assigns thereof if such
Holder is deemed to be an Affiliate solely by reason of its holdings of such
Registrable Securities and/or because of any right of such Holder to elect,
designate or appoint a member or members to the Company’s board of directors)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.

 

(m) Amendment and Restatement of Prior Agreement. This Agreement amends and
restates in its entirety the Prior Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

17

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Registration Rights Agreement to be duly executed by their respective
authorized persons as of the date first indicated above.

 

OPTIMIZERx CORPORATION By: /s/ H. David Lester Name: H. David Lester Title:
Chief Executive Officer HOLDERS:

VICIS CAPITAL MASTER FUND,

a sub-trust of Vicis Capital Series Master Trust

By: Vicis Capital, LLC, its investment advisor

By: /s/ Keith W. Hughes Name: Keith W. Hughes Title: CFO

 

